Citation Nr: 0532264	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to a rating in excess of 10 percent for 
arthritis, right knee, status post anterior cruciate ligament 
reconstruction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.  At that time, the RO denied the claim for an 
increased evaluation for the service-connected right knee 
disability.  It was also determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for a left knee disorder 
and lumbosacral strain.  

In September 2000, the veteran testified at a video 
conference hearing.  A transcript of this hearing is 
associated with the claims folder.  In April 2001, the Board 
determined that new and material evidence had been submitted 
to reopen the claims of entitlement to service connection for 
lumbosacral strain and a left knee disorder.  Those claims 
and the claim for an increased rating for a right knee 
disorder were remanded to the RO for additional evidentiary 
development.  In July 2002, the RO denied each of the claims 
on appeal, and the case was returned to the Board.  In June 
2003, the Board remanded the case again for due process 
considerations, and it has now been returned for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In September 2000, a videoconference hearing was held before 
a Veterans Law Judge.  In October 2005, the veteran was 
notified that the judge who conducted his hearing was no 
longer employed by the Board.  He was further notified that 
he had a right to another Board hearing and was requested to 
clarify whether he wanted another hearing.  Subsequently, he 
responded indicating that he did want another videoconference 
hearing before a Veterans Law Judge at the RO.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded for the following action: 

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge sitting at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


